Citation Nr: 1544051	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to September 1, 1997, for the grant of service connection for the cause of the Veteran's death.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus for the purpose of retroactive benefits.

3.  Entitlement to an initial rating in excess of 30 percent for generalized arteriosclerosis with angina for the purpose of retroactive benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from January 1968 to July 1970 and from July 1970 to March 1973, to include service in the Republic of Vietnam.  He died in August 1997.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of this case currently resides with the Montgomery, Alabama RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The initial ratings issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.





FINDINGS OF FACT

1. The Veteran died on August [redacted], 1997.
 
2.  VA received the appellant's application for VA dependency and indemnity compensation (DIC) benefits in September 1997.


CONCLUSION OF LAW

An earlier effective date of August 1, 1997, is warranted for the award of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran died on August [redacted], 1997.  His death certificate shows the cause of his death was cardiac arrhythmia due to MI (myocardial infarction) due to hypertension and diabetes.  Chronic renal failure was listed as another significant condition contributing to death but not resulting as the underlying cause of death. 

The appellant's claim for DIC benefits was received by VA in September 1997.  

Under VA law generally, the guidelines for a determination of the effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The general provision for the assignment of an effective date for a claim for an award of DIC benefits-including where service connection for the cause of the Veteran's death has been granted-is that the effective date is the first day of the month in which a veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date that the claim is received.  38 C.F.R. § 3.400(c)(2).

As the appellant's initial claim for DIC was received in September 1997 (within a year following the Veteran's death) under the regulatory criteria outlined above, the effective date of the award of DIC is the first day of the month in which the Veteran died.  Consequently, an earlier effective date of August 1, 1997, is warranted. 


ORDER

An effective date of August 1, 1997, for the award of service connection for the cause of the Veteran's death is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a notice of disagreement (NOD) and completed by a substantive appeal after an SOC (Statement of the Case) is furnished.  In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

Here, a February 2012 rating decision, in pertinent part, granted service connection and a 30 percent rating for the purpose of retroactive benefits for generalized arteriosclerosis with angina, and granted service connection for a 20 percent rating for the purpose of retroactive benefits for diabetes mellitus.  In a statement received in May 2012, the appellant submitted a timely NOD with respect to the ratings assigned for these disabilities..  Specifically, the appellant stated, "I disagree with your decision to only grant me back pay of $4783. 00.  My late husband had allot (sic) of things wrong with him and he deserves a higher rating."  The record before the Board does not show that the appellant has been provided an SOC in response to this NOD.  Because the NOD placed the issues in appellate status, the matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate SOC to the appellant and her representative in the matters of entitlement to higher initial ratings for the purpose of retroactive benefits for generalized arteriosclerosis with angina and diabetes mellitus.  Advise them of the time limit for filing a substantive appeal.

2.  If the appellant perfects an appeal with respect to the initial ratings issues, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


